          Case 4:19-cv-00532-KGB Document 5 Filed 01/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CONTRELL HENDERSON                                                                   PLAINTIFF

v.                               Case No. 4:19-cv-00532-KGB

CARRIE ROBERTSON, et al.                                                         DEFENDANTS

                                             ORDER

       Plaintiff Contrell Henderson, an inmate at the Saline County Detention Facility, filed a pro

se complaint on July 31, 2019 (Dkt. No. 2). On February 11, 2020, the Court denied as incomplete

Mr. Henderson’s application to proceed in forma pauperis (Dkt. No. 3). The February 11, 2020

Order directed Mr. Henderson to either (1) pay the $400.00 filing fee in full or (2) file a properly

completed application to proceed in forma pauperis by March 12, 2020 (Id.). Mr. Henderson was

advised that, if he failed to do so timely, this case would be dismissed without prejudice. Local

Rule 5.5(c)(2) of the Local Rules of the United States District Court for the Eastern and Western

Districts of Arkansas (“If any communication from the Court to a pro se plaintiff is not responded

to within thirty (30) days, the case may be dismissed without prejudice.”)

       As of the date of this Order, Mr. Henderson has not complied with the Court’s Order of

February 11, 2020, and the time for doing so has passed. The Court notes that mail from the Court

to Mr. Henderson at his address of record has been returned undeliverable (Dkt. No. 4). Mr.

Henderson apparently changed his address without updating his information with the Court (Dkt.

No. 4). For the reasons described above, the Court dismisses this case without prejudice. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be

taken in good faith.
  Case 4:19-cv-00532-KGB Document 5 Filed 01/21/21 Page 2 of 2




So ordered this 21st of January, 2021.


                                             _____________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         2
